GANTT, P. J.
On January 3, 1900, the grand jury returned an indictment against the defendant charging him with sexual intercourse with Laura Schrock, a female over the age of fourteen and under eighteen years of age, and of previous chaste character, in violation of section 1838, Revised Statutes 1899.
He was tried before Hon. George F. Longan, the judge of the Pettis circuit, who was called to try the case by Judge Jarrott, of the Cass circuit, against whom an affidavit of prejudice had been filed.
The evidence sustained all the allegations of the indictment and the instructions were correct.
The defendant is the same man who was convicted of the same offense with Emma Schrock, another young girl about sixteen years old, in the same vicinity. It is entirely unnecessary to repeat the rulings as to the constitutionality of the law for the violation of which he was convicted. That was settled in State v. Harney, 168 Mo-. 167. Neither is there the slightest doubt of the right of Judge Longan to preside in the cause.
The defendant richly merits the punishment imposed by the jury and as there is no error in the record, the judgment is affirmed.
All concur.